UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                             Chapter 11

 GREYLOCK CAPITAL ASSOCIATES,                       Case No. 21-22063 (RDD)
 LLC,                                               (Subchapter V)

                          Debtor.

               INTERIM ORDER (i) AUTHORIZING CONTINUATION OF
             HEALTH REIMBURSEMENT ARRANGEMENT PROGRAM AND
             PAYMENT OF RELATED PREPETITION OBLIGATIONS AND (ii)
             AUTHORIZING BANKS TO HONOR AND PROCESS CHECK AND
              ELECTRONIC TRANSFER REQUESTS RELATED THERETO

          Upon the motion of the debtor and debtor in possession herein (the “Debtor"") for interim

and final orders (i) authorizing it to continue its health reimbursement arrangement (“HRA”)

program and the payment of related obligations, including those that accrued prepetition (“HRA

Obligations”), and (ii) authorizing banks to honor and process checks and electronic transfer

requests related thereto; and the Debtor having represented it has suspended the payment of HRA

Obligations incurred to its members, managers and officers pending the effective date of a chapter

11 plan; and, after due and sufficient notice of the Motion’s request for interim relief, there being

no objections to such request; and upon the record of the hearing held by the Court on February 3,

2021 on such request; and, after due deliberation and for the reasons stated by the Court at the

hearing, the Court having determined that the interim relief granted in this Order is in the best

interests of the Debtor’s estate and creditors and reflects a proper exercise of the Debtor’s business

judgment, in that such relief provides a material net benefit to the Debtor’s estate and creditors

after taking into account the Bankruptcy Code’s priority scheme; and good and sufficient cause

appearing, it is hereby

          ORDERED, that the Motion is granted on an interim basis to the extent provided herein;

and it is further
        ORDERED, that the Debtor is authorized to continue its HRA program and pay HRA

Obligations in the ordinary course of business, with the exception of HRA Obligations incurred to

the Debtor’s members, managers and officers pending the effective date of a chapter 11 plan in

this case; and it is further

        ORDERED, that the Debtor’s banks are authorized to honor and process checks and

electronic fund transfers drawn on the Debtor’s bank accounts to pay prepetition HRA Obligations,

provided sufficient funds are available in the applicable bank accounts to make such payments;

and it is further

        ORDERED, that nothing in this Order constitutes approval of the Debtor’s assumption of

any executory contract pursuant to 11 U.S.C. § 365; and it is further

        ORDERED, that the Court will hold the final hearing on the Motion on March 29, 2021,

at 10:00 a.m.; and objections to entry of a final order granting the relief requested in the Motion

must be filed and served on counsel for the Debtor, with a copy to the Court’s chambers by March

22, 2021, at 4:00 p.m.; and it is further

        ORDERED, that this Court shall retain jurisdiction with respect to all matters related to the

implementation or interpretation of this order.


Dated: White Plains, New York
       February 4, 2021
                                              /s/Robert D. Drain
                                              Honorable Robert D. Drain
                                              United States Bankruptcy Judge
